      Case 1:13-cr-00211-RJA-HBS Document 273 Filed 12/02/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 ADAM MAZZARIELLO,
                                                          Case # 18-CV-971
                                     Petitioner,                 13-CR-211
       v.
                                                          DECISION AND ORDER
 UNITED STATES OF AMERICA,

                                   Respondent.


                                       INTRODUCTION

       Pro se Petitioner Adam Mazzariello has filed a Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside or Correct the Sentence. ECF No. 256. For the reasons set forth below, the motion is

DISMISSED AS MOOT.

                                        BACKGROUND

       On October 2, 2013, Mazzariello was charged, along with his father, James Mazzariello,

Jr. and Christopher Mahoney, with conspiracy to pay bribes and gratuities in violation of 18 U.S.C.

§ 371. The Government alleged that from March 2008 through May 2012, the defendants offered

sums of money to City of Buffalo Police Radio Dispatch operators in order to receive advance

notice of motor vehicle accidents, made cash payments to certain officers, directed tow truck

operators employed by James Mazzariello, Jr.’s tow truck company to make cash payments to

officers, and reimbursed tow truck operators for cash payments made to officers.

       On May 9, 2017, Mazzariello appeared with counsel before U.S. District Judge Richard J.

Arcara and pled guilty pursuant to a written plea agreement to count one of the superseding

indictment, which charged a violation of 18 U.S.C. § 371. See ECF No. 40; ECF No. 174; ECF

No. 260. As part of the plea agreement, Mazzariello waived his right to collaterally attack his




                                                   1
      Case 1:13-cr-00211-RJA-HBS Document 273 Filed 12/02/20 Page 2 of 7




sentence, provided that it was within the contemplated Guidelines range of eighteen to twenty-four

months’ imprisonment.

       At the sentencing hearing on June 7, 2018, trial counsel asked Judge Arcara to consider a

“non-jail” sentence, ECF No. 248 at 6, highlighting the facts that Mazzariello had built a successful

business and had a strong relationship with his children. See id. at 5-6. Judge Arcara imposed a

sentence of six months’ imprisonment to be followed by one year of supervised release, explaining

that a below-Guidelines sentence was justified because Mazzariello had no prior record; appeared

to be sincerely remorseful; was working and supporting his family; and had cooperated with the

Government. Id. at 8.

       The day after sentencing, trial counsel filed a motion to have Judge Arcara recommend to

the Bureau of Prisons (“BOP”) that Mazzariello be permitted to serve his six-month sentence at a

halfway house so that he could continue to run the small business of which he was the sole

proprietor. ECF No. 237. Trial counsel admitted that he had failed to raise this point at the

sentencing hearing, and explained that if Mazzariello were not available, the business would fail.

ECF No. 237 at 2. Respondent did not object to the request but, per its policy, did not consent. In

a text order dated June 11, 2018, Judge Arcara granted the motion and “so recommend[ed]” that

Mazzariello be permitted to serve his sentence at a halfway house. ECF No. 238.

       On August 29, 2018, Mazzariello filed the instant habeas application, which consists of a

form habeas petition, a memorandum of law, and a motion for bail. ECF No. 256. The form petition

and memorandum of law assert two grounds for habeas relief. First, Mazzariello contends that trial

counsel misled the Court into mistakenly believing that the BOP had discretion to follow the

Court’s recommendation to place him in a halfway house. See ECF No. 256 at 18–22. Second,

Mazzariello asserts that trial counsel failed to request that he be permitted to serve his sentence in




                                                  2
         Case 1:13-cr-00211-RJA-HBS Document 273 Filed 12/02/20 Page 3 of 7




a halfway house or on home confinement in order to avoid dire financial consequences to his

business. See id. at 22–28. Mazzariello requests that his case be remanded for resentencing so that

the Court may impose a sentence of six months to be served in a halfway house or on home

confinement. Id. at 21, 28. In the accompanying bail motion, Mazzariello requests release from

incarceration while his habeas petition is pending. See id. at 35–40.

         On October 22, 2018, Respondent filed a Response, ECF No. 262. Respondent argues that

Mazzariello’s claims are procedurally barred by the valid collateral attack waiver in the plea

agreement. ECF No. 262 at 4–8. In addition, Respondent contends that Mazzariello’s guilty plea

was knowing and voluntary, id. at 8–11, and that his ineffective assistance claims are without

merit. Id. at 11–18. Finally, Respondent asserts that neither trial counsel nor Judge Arcara

misapprehended the sentencing court’s authority to recommend that the BOP designate a halfway

house as the place Mazzariello would serve his sentence. Id. at 18–20.

         Mazzariello did not file a reply. The Court’s search of the BOP’s Inmate Locator for Adam

Mazzariello, Federal Register Number 22958-055, indicates that he was released on January 22,

2019. 1 He has not updated the Court with his current address, as required by Western District of

New York Local Rule of Civil Procedure 5.2(d).

                                          DISCUSSION

    I.      Subject Matter Jurisdiction

         Under Article III of the United States Constitution, a federal court’s subject matter

jurisdiction depends on the existence of an actual case or controversy through all stages of the

litigation. Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (citation omitted). “A court must ensure

at all times that it has subject-matter jurisdiction because any ruling or judgment issued without it


1
 Find an Inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Dec.
2, 2020).


                                                 3
      Case 1:13-cr-00211-RJA-HBS Document 273 Filed 12/02/20 Page 4 of 7




would be only hypothetical in nature.” West v. DOCCS, No. 05-CV-447, 2018 WL 514052, at *1

(W.D.N.Y. Jan. 23, 2018) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101 (1998)).

“One factor that can deprive a court of subject-matter jurisdiction is the absence of a live

controversy.” West, 2018 WL 514052, at *1 (citing Arizonans for Official English v. Arizona, 520

U.S. 43, 67 (1997)); see also Libertarian Party of Erie Cty. v. Cuomo, 970 F.3d 106, 121 (2d Cir.

2020) (“A matter that has become moot is no longer a case or controversy, and a federal court

loses jurisdiction to entertain it.”) (citation omitted). “The hallmark of a moot case or controversy

is that the relief sought can no longer be given or is no longer needed.” Martin-Trigona v. Shiff,

702 F.2d 380, 386 (2d Cir. 1983).

       The sole relief Mazzariello seeks in his habeas petition is an adjustment to his sentence.

Specifically, he requests that his six-month term be served at a halfway house or in home

confinement. However, Mazzariello has completed his prison term as well as his one-year term of

supervised release, and he is no longer in BOP custody. “Once the [petitioner]’s sentence has

expired . . . some concrete and continuing injury other than the now-ended incarceration or

parole—some ‘collateral consequence’ of the conviction—must exist if the suit is to be

maintained.” Spencer v. Kemna, 523 U.S. 1, 7 (1998) (citation omitted).

       On the theory that “most criminal convictions do in fact entail adverse collateral legal

consequences,” Sibron v. New York, 392 U.S. 40, 55 (1968), the Supreme Court “has been willing

to presume the existence of collateral consequences sufficient to satisfy the case or controversy

requirement[,]’” United States v. Probber, 170 F.3d 345, 348 (2d Cir. 1999) (quoting Spencer, 523

U.S. at 8), even those that “‘are remote and unlikely to occur.’” Id. (quoting Spencer, 523 U.S. at

8). Thus, a habeas petition challenging a criminal conviction itself is not necessarily mooted upon

the defendant’s release from prison. See id.




                                                 4
      Case 1:13-cr-00211-RJA-HBS Document 273 Filed 12/02/20 Page 5 of 7




        Mazzariello does not challenge his underlying conviction or the length of his sentence but

instead attacks only the place that he was designated to serve his sentence. For this reason, he

cannot rely upon the presumption of collateral consequences arising from a criminal conviction to

demonstrate a live case or controversy. See United States v. Mercurris, 192 F.3d 290, 293 (2d Cir.

1999) (stating that the defendant “cannot rely upon the presumption of collateral consequences

arising from a criminal conviction because he does not challenge his conviction—he contests only

a sentencing enhancement”). Without a presumption of collateral consequences, Mazzariello

“must bear the burden of demonstrating some ‘concrete and continuing injury’ sufficient to create

an Article III case or controversy.” Id. at 294 (citing Spencer, 523 U.S. at 7).

        Mazzariello is unable to do so on this record. First, he “has not advanced any argument that

‘there may be benefits . . . in having his sentence reduced after he has already served that

sentence.’” United States v. Farmer, 923 F.2d 1557, 1568 (11th Cir. 1991) (omission in original)

(quoting North Carolina v. Rice, 404 U.S. 244, 248 (1971) (per curiam)). Nonetheless, because

Mazzariello is pro se, the Court has construed his submissions to raise the strongest arguments

they suggest. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006). The

Court notes that Mazzariello claims he told counsel that a conviction with jail time “threatened”

his business’s line of credit with Next Gear Capital and would result in his dealer license not being

renewed. See ECF No. 256 at 16. To substantiate these claims, Mazzariello submitted a brief letter

from Next Gear Capital stating that it was lowering—not closing—his credit line due to his

“current circumstances” and was placing a restriction on new purchases. ECF No. 256 at 31. Even

accepting Mazzariello’s interpretation of the letter—that these changes to his account were made

solely because of his incarceration—there is no indication that they are still in place or, if they are,

that the Court granting the relief requested by Mazzariello would result in any change to the




                                                   5
      Case 1:13-cr-00211-RJA-HBS Document 273 Filed 12/02/20 Page 6 of 7




restrictions now that he is released. Mazzariello also attached to his petition a letter from the New

York State Department of Motor Vehicles (“DMV”) declining to renew his dealer license.

However, the letter makes clear that the decision was made because he failed to furnish satisfactory

evidence of good character and had been found guilty of fraudulent practices; the DMV explicitly

stated that these findings were based on his conviction in this Court. ECF No. 256 at 32–33. In

other words, the DMV’s denial of the license renewal stemmed from Mazzariello’s actual criminal

conviction, not from the ensuing six-month prison sentence.

        Furthermore, as other courts have noted, “the difference between serving an identical

sentence pursuant to an unchallenged conviction in home confinement rather than in prison does

not affect one’s civil liberties.” United States v. Hughes, No. 05-CV-1990, 2006 WL 2092634, at

*5 (D.D.C. July 27, 2006). Because Mazzariello has not established that he suffers any ongoing

collateral consequences from his six-month prison sentence, the completion of that sentence

renders his petition moot. 2 See id. at *4 (“Petitioner does not challenge the legitimacy of his

sentence or ask for a reduction in its length. Rather, he only asks to serve it at home, and . . . the

passage of time has resulted in Petitioner receiving the requested relief, given that his period of

incarceration has ended.”) (citing Lane v. Williams, 455 U.S. 624, 631 (1982) (habeas petitioners

claimed that guilty pleas were unconstitutional due to the trial court’s failure to inform them of the

mandatory parole requirement but did not seek to replead and sought only an order freeing them

from parole supervision; court held that because their sentences had expired during course of

proceedings and their liberty or freedom of movement was not curtailed by parole terms that had

expired, their claims for habeas corpus relief were moot); United States v. Manogg, 991 F.2d 797,

1993 WL 88217, at *1 (6th Cir. Mar. 26, 1993) (unpublished opn.) (where defendant did not


2
 Mazzariello also has completed his term of supervised release, which he has not challenged in his habeas
petition.


                                                   6
       Case 1:13-cr-00211-RJA-HBS Document 273 Filed 12/02/20 Page 7 of 7




challenge the validity of underlying conviction, motion for modification of sentence length was

rendered moot by expiration of sentence during appeal)).

       Because it is now “impossible for the court to grant [Mazzariello] any effectual relief[,]”

United States v. Blackburn, 461 F.3d 259, 261 (2d Cir. 2006) (internal quotation marks and

citations omitted), there is no longer a justiciable case or controversy presented by the habeas

petition. Accordingly, the Court is without jurisdiction to decide it. Lasky v. Quinlan, 558 F.2d

1133, 1136 (2d Cir. 1977) (citing Rice, 404 U.S. at 246). Mazzariello’s accompanying request to

be admitted to bail pending a decision on his habeas petition likewise has been mooted by his

release from prison as well as by the dismissal of the petition. See, e.g., Campos v. Supt. of

Gowanda, No. 11-CV-3619, 2013 WL 106017, at *4 (S.D.N.Y. Jan. 7, 2013) (dismissal of habeas

petition as untimely mooted petitioner’s motion for release on bail).

                                         CONCLUSION

       For the foregoing reasons, Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside or Correct the Sentence, ECF No. 256, is DISMISSED AS MOOT. Because Petitioner has

not made a “substantial showing of the denial of a constitutional right,” 28 U.S.C, § 2253(c)(2), a

certificate of appealability is DENIED. The Clerk of Court is directed to close civil case #18-CV-

971.

       IT IS SO ORDERED.

Dated: December 2, 2020
       Rochester, New York
                                                     ______________________________________
                                                           HON. FRANK P. GERACI, JR.
                                                                    Chief Judge
                                                             United States District Court




                                                 7
